           Case 2:19-mc-00175-RBS Document 34 Filed 03/29/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:
                                                       MISCELLANEOUS ACTION
EX PARTE APPLICATION OF
IRAQ TELECOM LIMITED FOR AN                            Case No. 19-175
ORDER TO OBTAIN DISCOVERY FOR
USE IN FOREIGN PROCEEDINGS
PURSUANT TO 28 U.S.C. §1782



    IRAQ TELECOM LIMITED’S RESPONSE TO MESSRS. YOUSSEF AND SUCCAR’S
      NOTICE OF RECENT PUTATIVELY PERTINENT GRANT OF CERTIORARI

          Pierre Gergi Boutros Youssef and Mansour Farid Succar (together, the “Clients”)

submitted notice of what they wrongly call a “pertinent” grant of certiorari (“Notice”) (ECF 33) in

Servotronics, Inc. v. Rolls-Royce PLC, S. Ct. Dkt. No. 20-794. Applicant Iraq Telecom Limited

(“Iraq Telecom”) submits that the grant of certiorari in Servotronics, far from being “pertinent,” is

irrelevant as it has nothing to do with privilege, the one remaining issue before this Court.

          The plain inapplicability of Servotronics exposes that unjustified delay is the true

motivation behind the Clients’ suggestion that “the Court should reserve judgment.” ECF 33 at 1.

The Clients seek further delay of discovery, even while the privilege log descriptions alone reveal

that the improperly withheld documents will only further support the already amassed evidence of

massive bribery and corruption by Iraqi government officials that ultimately resulted in depriving

Iraq Telecom of hundreds of millions of dollars, as detailed in the Application.1 ECF 1.

          Through this response, Iraq Telecom respectfully requests that the Court disregard the

Notice.




1
      All capitalized terms, unless otherwise defined herein, have the same meaning as in Iraq
Telecom’s motion to compel. See ECF 20.
                                                 1
         Case 2:19-mc-00175-RBS Document 34 Filed 03/29/21 Page 2 of 4




       First, the question of whether or not the Application should be granted is not before the

Court. This Court granted the Application over 15 months ago and Iraq Telecom subpoenaed

Dechert. ECF at 11. Neither Dechert nor the Clients moved to quash the subpoena or otherwise

objected to the Application. On the contrary, the Clients voluntarily commenced their first of nine

productions. See ECF 27 at 21–28. Thus, there is no basis for the Clients’ instant suggestion that

the Court should (or even could) revisit judgment on a matter about which it has already issued a

decision and where production is already well in process. See id. at 28. Indeed, the Clients’ failure

to object, followed by their affirmative productions, renders any objection to the propriety of

granting the Application long ago waived. See ECF 27 at 20–23. The only question is one of

purported privilege: whether Dechert should be compelled to produce documents that the Clients

are withholding purportedly for privilege, which is fully briefed and ready for decision. See ECF

20–24, 27.

       Second, even indulging the implicit but baseless suggestion in the Clients’ “Notice” that

the Application itself could be reconsidered based upon the Supreme Court decision in

Servotronics, which it cannot, the Clients’ request remains wholly unavailing because no decision

in Servotronics could impact the Application. Unlike here, Servotronics presents the sole question

of whether Section 1782 can be utilized when the only foreign proceeding is a non-governmental

arbitration. This case is fundamentally different from Servotronics because it was brought in

support of an arbitration and a contemplated UK court proceeding. ECF at 1-1 at 19–20, 25–26;

see e.g., Consorcio Ecuatoriano de Telecomunicaciones S.A. v. JAS Forwarding (USA), Inc., 747

F.3d 1262, 1267 (11th Cir. 2014) (concluding that “the district court did not have to reach the

question of whether the pending arbitration…was a proceeding in a foreign tribunal under the




                                                 2
         Case 2:19-mc-00175-RBS Document 34 Filed 03/29/21 Page 3 of 4




statute” where the Section 1782 application was also made in support of non-arbitration

proceedings). Thus, Servotronics, and the issue there presented, has no relevancy to this case.2

       Indeed, the fact that the Application was in support of foreign court proceedings likely

informed the Clients’ failure to challenge the Application when timely, as the Clients could have

made an argument that arbitrations do not qualify for Section 1782 discovery requests over a year

ago. They did not then. Nor can they belatedly assert it today to further their desperate tactics to

delay and halt continued production of selective documents that the Clients undoubtedly wish not

to be produced. The Notice should be disregarded and the privilege issue decided.3




2
       Nor can the Clients’ doubtless argument about Iraq Telecom’s contemplated proceeding
be indulged. As the Clients are well-aware, there is no time limit for bringing contemplated
proceedings under Section 1782, and in any event, any argument with respect to those proceedings
was long ago waived. See ECF 27 at 20–23.
3
       Iraq Telecom stands ready for oral argument at the Court’s convenience should any
remaining questions persist.

                                                 3
       Case 2:19-mc-00175-RBS Document 34 Filed 03/29/21 Page 4 of 4




Dated: March 29, 2021


                                         By: Kristin N. Tahler
                                         QUINN EMANUEL URQUHART &
                                         SULLIVAN, LLP

                                         Kristin N. Tahler (admitted pro hac vice)
                                         Lauren H. Dickie (admitted pro hac vice)
                                         865 S Figueroa St., 10th Floor
                                         Los Angeles, CA 90017
                                         (213) 443-3000
                                         kristintahler@quinnemanuel.com
                                         laurendickie@quinnemanuel.com

                                         -and –

                                         SKARZYNSKI MARICK & BLACK, LLP

                                         James Sandnes
                                         PA Bar Number: 41721
                                         One Battery Park Plaza
                                         New York, New York, 10004
                                         (212) 820-7700
                                         jsandnes@skarzynski.com

                                         Counsel for Applicant, Iraq Telecom Limited




                                     4
